Exhibit 23-a Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in the Registration Statement (Form S-8 dated July 24, 2015) pertaining to theDIRECTV 2010 Stock Plan, the DIRECTV 401(k) Savings Plan, and the Liberty Entertainment, Inc. Transitional Stock Adjustment Plan, for the registration of 38,000,000 shares ofAT&T Inc. (AT&T)common stock, of our reports dated February 20, 2015, with respect to the consolidated financial statements of AT&T, and the effectiveness of internal control over financial reporting of AT&T, incorporated by reference in its Annual Report (Form 10-K) for the year ended December31, 2014 and the financial statement schedule of AT&T included therein, filed with the Securities and Exchange Commission. /s/ Ernst & Young LLP Dallas, Texas July 24, 2015
